952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio CEPEDA-ESPINOZA, Defendant-Appellant.
No. 90-50469.
United States Court of Appeals, Ninth Circuit.
Dec. 26, 1991.

Before JAMES R. BROWNING, BOOCHEVER and REINHARDT, Circuit Judges.

ORDER

1
Subsequent to the district court's sentencing of Cepeda-Espinoza, this court sitting en banc decided  United States v. Lira-Barazza, 941 F.2d 745 (9th Cir.1991), holding that judges should give reasons for the extent of departure from the suggested Guidelines sentence using, when possible, analogy derived from the Guidelines.   The district court in the case before us did not have the benefit of Lira-Barazza.   We vacate the sentence imposed and remand for resentencing.